Citation Nr: 1753280	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath.

2. Entitlement to service connection for sleep problems.

3. Entitlement to service connection for joint aches.

4. Entitlement to service connection for difficulty swallowing.

5. Entitlement to an initial increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7. Entitlement to an initial, compensable rating for service-connected hemorrhoids. 
ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from December 1963 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As discussed below, the Veteran through his representative at the time, withdrew all issues on appeal in January 2017.  The Veteran's representative, a private attorney, promptly withdrew representation following submission for the Veteran's request to withdraw the issues on appeal.  The Board accepts the attorney's withdrawal, as there is no longer any case or controversy before the Board to be decided.  Accordingly, the Veteran is unrepresented at the time of this determination.


FINDINGS OF FACT

1. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath.

2. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to service connection for sleep problems.

3. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to service connection for joint aches.

4. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to service connection for difficulty swallowing.

5. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to an initial increased rating in excess of 30 percent for service-connected PTSD with unspecified depressive disorder.

6. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to a TDIU.

7. In written correspondence received in January 2017, before the Board promulgated a decision, the Veteran, through his attorney, expressed a desire to withdraw the issue of entitlement to an initial, compensable rating for service-connected hemorrhoids.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for sleep problems are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for joint aches are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for difficulty swallowing are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an initial increased rating in excess of 30 percent for service-connected PTSD with unspecified depressive disorder are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to a TDIU are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an initial, compensable rating for service-connected hemorrhoids are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claims involving whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath, entitlement to service connection for sleep problems, joint aches, and difficulty swallowing, and entitlement to higher ratings for his service-connected PTSD and hemorrhoids, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).
In a January 2017 written correspondence, before the Board promulgated a decision on these matters, the Veteran's attorney indicated the Veteran's desire to withdraw the claims on appeal with respect to whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath, entitlement to service connection for sleep problems, joint aches, and difficulty swallowing, and entitlement to higher ratings for his service-connected PTSD and hemorrhoids. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath, entitlement to service connection for sleep problems, joint aches, and difficulty swallowing, and entitlement to higher ratings for his service-connected PTSD and hemorrhoids, and they are therefore dismissed.



















	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral interstitial fibrosis with cough and shortness of breath is dismissed.

The appeal as to entitlement for service connection for sleep problems is dismissed.

The appeal as to entitlement for service connection for joint aches is dismissed.

The appeal as to entitlement for service connection for difficulty swallowing is dismissed.

The appeal as to an initial rating in excess of 30 percent for service-connected PTSD with unspecified depressive disorder is dismissed.

The appeal as to entitlement to a TDIU is dismissed.

The appeal as to an initial, compensable rating for service-connected hemorrhoids is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


